DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven J. Prewitt, Reg. No. 45,023 on 16 December 2021.

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please replace Claim 1 with the following:
An apparatus for the capture and storage of power, the apparatus comprising:
i) a first layer comprising a protective layer, comprising one or more protrusions that enable two or more apparatuses to interconnect with each other;
ii) a second layer engaged with the first layer, the second layer comprising a device that is able to generate power from exposure to its environment, and one or more protrusions that enable two or more apparatuses to interconnect with each other;

iv) a fourth layer engaged with the third layer, the fourth layer comprising a power grid which enables power to be transferred between interconnected apparatuses; wherein the first layer, second layer, third layer, and fourth layer are secured together using a connecting member inserted through an opening in the first layer, second layer, third layer, and fourth layer; and 
wherein the one or more protrusions on each of the first and second layers allow draw and transfer of power between the interconnected apparatuses when interconnected in an array.
End of Examiner’s Amendment

Allowable Subject Matter
Claims 1-7, 9-12, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an apparatus for for the capture and storage of power, the apparatus comprising: i) a first layer comprising a protective layer, comprising one or more protrusions that enable two or more apparatuses to interconnect with each other; ii) a second layer engaged with the first layer, the second layer comprising a device that is able to generate power from exposure to its environment, and one or more 
Regarding Claims 2-7, 9-12, and 14, it depends from Claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRIAN K BAXTER/Examiner, Art Unit 2836
16 December 2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836